         Case 2:18-cr-00118-MLCF-JVM Document 98 Filed 06/17/19 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                CRIMINAL NO. 18-118

VERSUS                                                  SECTION "F"

WILLIAM MCGINNESS                                       VIOLATION: 18 USC § 371
PAUL TALLMAN                                                       18 USC § 554
ALEX MADRIAGA                                                      16 USC § 3372(d)(2)
WAYNE ANDREWS                                                      16 USC § 3373(d)(3)(A)
RENE RIZAL                                                         18 USC § 2

                               NOTICE OF SENTENCING
                               (As to Alex Madriaga ONLY)

Take Notice that this criminal case has been set for SENTENCING on AUGUST 28, 2019, at 1:30

p.m. before Judge Martin L. C. Feldman, Federal Courthouse Building, 500 Poydras Street,

Courtroom C-551, New Orleans, LA 70130.

    IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.
  DATE: June 17, 2019
  TO:                                               WILLIAM W. BLEVINS, CLERK
  WILLIAM MCGINNESS                                 by: Cherie B. Stouder, Deputy Clerk
  BUENA PARK, CA
  COUNSEL FOR MCGINNESS:
  ROBERT TOALE                                      AUSA GREGORY M. KENNEDY
                                                    DOJ/ENRD: MARY DEE CARRAWAY
  PAUL TALLMAN
  DESTREHAN, LA                                     U.S. Marshal
  COUNSEL FOR TALLMAN:
  WILLIAM P. GIBBENS                                U.S. Probation/Pretrial Services Unit
  IAN ATKINSON                                      JUDGE FELDMAN
  ALEX MADRIAGA                                     MAGISTRATE JUDGE
  BUENA PARK, CA
  COUNSEL FOR MADRIAGA:                             FOREIGN LANGUAGE INTERPRETER:
  BRIAN CAPITELLI                                   NONE

  WAYNE ANDREWS                                     AGENCY: U. S. FISH & WILDLIFE
  ROYAL OAKS, CA                                    SERVICE
  COUNSEL FOR ANDREWS:                              SPECIAL AGENT BEN BRYANT
  PATRICK A. GIRAUD
                                                    If you change address, notify
  RENE RIZAL                                        Clerk of Court by phone,
  CERRITOS, CA                                      (504) 589-7683
  COUNSEL FOR RIZAL:
  ELIZABETH CARPENTER
